DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The following is a quotation of 37 C.F.R. 1.56(a):
The public interest is best served, and the most effective patent examination occurs when, at the time an application is being examined, the Office is aware of and evaluates the teachings of all information material to patentability. Each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in this section. The duty to disclose information exists with respect to each pending claim until the claim is cancelled or withdrawn from consideration, or the application becomes abandoned. Information material to the patentability of a claim that is cancelled or withdrawn from consideration need not be submitted if the information is not material to the patentability of any claim remaining under consideration in the application. There is no duty to submit information which is not material to the patentability of any existing claim. The duty to disclose all information known to be material to patentability is deemed to be satisfied if all information known to be material to patentability of any claim issued in a patent was cited by the Office or submitted to the Office in the manner prescribed by § §  1.97(b)-(d) and 1.98. However, no patent will be granted on an application in connection with which fraud on the Office was practiced or attempted or the duty of disclosure was violated through bad faith or intentional misconduct. 

The subject matter of this application disclosed in detail on the Dissertations, Master’s Theses and Master’s Report by Joshua Allen Dillon titled “Electro-Mechanical-Thermal Modeling and Stability of Pulsed Power Loads on a DC Network” and published by the Michigan Technological University (Applicant) on 2018.  It is noted by the examiner that the applicant did not provide the Office with this document which is material to the patentability of this application.  Therefore, applicant has failed to comply with the requirements of 37 C.F.R. 1.56(a). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 4 recites the limitations “power dissipator, and power storage” in line 2.  There is insufficient antecedent basis for this limitation in the claim because the components are not preceded by and ‘a’. 
Moreover, it is not clear if the “power generator” is also a “power dissipator, and power storage”, or if the “power dissipator, and power storage” are separate components. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Electro-Mechanical-Thermal Modeling and Stability of Pulsed Power Loads on a DC Network by Joshua Allen Dillon. 
Dillon clearly teaches the Electro-Mechanical-Thermal Modeling and Stability of Pulsed Power Loads on a DC Network, comprising: 
a controller (see Figures A.3.2 in page 70, A.3.3 in page 72, and A3.12 in page 76) for an electro-mechanical-thermal (EMT) system that uses exergy surface shaping and thermodynamic flow control to minimize exergy destruction within the EMT system and maintain sufficient exergy destruction for stability of the EMT system. 

With regards to claim 2, Dillon discloses: 
the EMT system being statically and dynamically stable about an equilibrium point. 
With regards to claim 3, Dillon discloses: 
an exergy potential function being positive definite and wherein a sum of thermodynamic flows is negative definite over a representative cycle in time. 
With regards to claim 4, Dillon discloses: 
a power generator (see Figure 1 in page 8, copied as Figure 3 of this application); 
a power dissipator (see Figure 1 in page 8, copied as Figure 3 of this application); and 
a power storage (see Figure 1 in page 8, copied as Figure 3 of this application). 
With regards to claim 5, Dillon discloses: 

a pulse power load that receives pulse power from the bus to drive the load (see Figure 1 in page 8, copied as Figure 3 of this application); 
a thermal cooling loop to remove heat generated by the pulse power load (see Figure 1 in page 8, copied as Figure 3 of this application); 
a pump connected to the thermal cooling loop to circulate coolant therein (see Figure 1 in page 8, copied as Figure 3 of this application); and 
a permanent magnet DC machine that receives power from the bus to drive the pump (see Figure 1 in page 8, copied as Figure 3 of this application); 
wherein the controller provides sufficient power to the permanent magnet DC machine to cool the generator to prevent temperature overshoot and sag of the bus voltage, yet allow sufficient temperature rise to dampen high frequency fluctuations in the bus voltage. 
With regards to claim 6, Dillon discloses: 
the pulse power load comprising a railgun (see page 2, lines 19-21). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO J CUEVAS whose telephone number is (571)272-2021.  The examiner can normally be reached on 9:00 AM - 6:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han` can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 






/PEDRO J CUEVAS/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        September 8, 2021